DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 07-07-2021.

Claim Objections
Claim 22 is objected to because of the following informalities:  It appears the word --is-- should be inserted between “filters” and “further” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the drawn fiber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted to read --the pulled fiber--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-6, 8-9, 15-16, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover ‘767 (US 2015/0266767 A1) in view of Mizobe ‘146 (US 5,665,146).
Regarding claim 1, Glover ‘767 teaches:
a vacuum chamber to hold a preform, wherein a gas is applied within the vacuum chamber with the preform from which an optical fiber is pulled (¶ [0107]-[0111])
an environmental control unit to provide a closed system within the vacuum chamber to remove water moisture to maintain water moisture level at a given range (¶ [0107]-[0108], [0110]-[0111])
a coating system to apply a coating to the fiber pulled from the preform while the PPM of water moisture level remains within the given range and to apply a coating to the surface of the pulled fiber (¶ [0107]-[0108], [0110]-[0111], [0112])
an ultra-violet lamp to illuminate an ultra-violet light to cure the coating (¶ [0112]).
Glover ‘767 is silent regarding at least one sensor to measure a parts per million (PPM) of water moisture level within the vacuum chamber, and the environmental control unit having at least one of a molecular sieve and a filter membrane. In analogous art of removing water moisture from a chamber, Mizobe ‘146 suggests an environmental control unit having at least one of a molecular sieve and a filter membrane to remove water moisture from a chamber (Abstract; column 1, line 61-column 2, line 4; column 4, lines 50-60), and at least one sensor to measure an amount of water moisture level within the chamber (column 6, lines 56-60) for the benefit of enabling control of removal of water moisture from the chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Glover ‘767 by making the environmental control unit have at least one of a molecular sieve and a filter membrane, and at least one sensor to measure an amount of water moisture level within the chamber, for the benefit of enabling control of removal of water moisture from the chamber, as suggested by Mizobe ‘146 and as desired by Glover ‘767.  While Mizobe ‘146 does not explicitly describe the sensor as measuring PPM of water moisture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a sensor with an appropriate scale to detect water moisture at a desired level.
Regarding claim 3, Glover ‘767 further teaches the gas comprises a noble gas (¶ [0107], [0108], [0110]).
Regarding claim 5, Mizobe ‘146 suggests the sensor to measure PPM of water content as described above, and further suggests that the sensor is a humidity sensor (column 6, lines 56-60).
Regarding claim 6, the limitation “the system operates at a PPM of water content being approximately 0-1.5 PPM” is a functional limitation.  The apparatus of Glover ‘767 and Mizobe ‘146 is capable of operating at a PPM of water content being approximately 0-1.5 PPM.
Regarding claim 8, Glover ‘767 further teaches the coating system comprises a plurality of coating cups to coat the optical fiber once pulled from the preform (¶ [0112]; enclosures 12, Fig. 7).
Regarding claim 9, Glover ‘767 further teaches ultraviolet light is illuminated between adjacent coating cups of the plurality of coating cups to provide for at least one of wet on dry coating and wet on wet coating (¶ [0112]; Fig. 7).
Regarding claim 15, Glover ‘767 further teaches a grabbing mechanism to grab at least one of the preform and the pulled fiber (preform holder 21, ¶ [0109]; or lead wire 6, ¶ [0109], [0113]; or spool 10, ¶ [0113]).
Regarding claim 16, Glover ‘767 further teaches a heated grabber to insert into a heated preform to initiate draw of the pulled fiber (lead wire 6, ¶ [0109], [0113]; Figs. 5, 7, 8 - wherein the grabber and preform are heated in furnace 7).
Regarding claim 19, Glover ‘767 further teaches a furnace (furnace 7).  A control system (9) controls the operational state of the environmental control unit during operation of the furnace (¶ [0114], [0118], [0120]), and thus the environmental control unit is capable of being periodically active during operation of the furnace.
Regarding claim 21, Glover ‘767 further teaches the gas comprises an inert gas (¶ [0108]).  The purging with inert gas would control an oxygen level within the chamber.
Regarding claim 22, Glover ‘767 and Mizobe ‘146 suggests the at least one of the molecular sieve and the filter membrane as described above.  In such a combination, the at least one of the molecular sieve and the filter membrane would be capable of filtering any outgassed air in the same manner it filters other gases present in the chamber.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover ‘767 (US 2015/0266767 A1) and Mizobe ‘146 (US 5,665,146) in view of Naka ‘946 (US 5,383,946).
Regarding claim 7, Glover ‘767 is silent regarding a cooling system, wherein the cooling system comprises at least one of a bladeless fan to direct air at the optical fiber as it is pulled from the preform along a length of the preform and at least one rolling pin that is in contact with the optical fiber to create a conductive thermal pathway from the preform.  In analogous art of pulling and coating optical fibers, Naka ‘946 suggests a cooling system (cooling apparatus 4/4A) which comprises a bladeless fan (port 8/blowing nozzles 12/gas feed port 14) to direct air at an optical fiber (optical fiber 3) as it is pulled from a preform (preform 2) along a length of the preform for the benefit of cooling the fiber to a desired temperature to prepare it for a subsequent coating process (column 9, line 56-column 10, line 15; column 11, line 57-column 12, line 8; column 12, lines 51-64; column 13, line 50-column 14, line 10; column 14, lines 22-53; column 16, lines 11-50; Figs. 6, 9, 10, 13-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Glover ‘767 with a cooling system comprising at least one of a bladeless fan to direct air at the optical fiber as it is pulled from the preform along a length of the preform and at least one rolling pin that is in contact with the optical fiber to create a conductive thermal pathway from the preform for the benefit of cooling the fiber to a desired temperature to prepare it for a subsequent coating process, as suggested by Naka ‘946.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover ‘767 (US 2015/0266767 A1) and Mizobe ‘146 (US 5,665,146) in view of Tortorello ‘021 (US 5,847,021).
Regarding claim 10, Glover ‘767 is silent regarding the ultra-violet light being illuminated after the plurality of coating cups to provide for a wet on wet coating.  In analogous art of coating optical fibers, Tortorello ‘021 suggests that both wet on dry coating and wet on wet coating, in which ultra-violet light is illuminated after a plurality of coatings are applied, are useful alternatives for providing multiple coatings to an optical fiber.  It would have been obvious to one .

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover ‘767 (US 2015/0266767 A1) and Mizobe ‘146 (US 5,665,146) in view of Vazirani ‘837 (US 4,099,837).
Regarding claim 11, Glover ‘767 teaches coating system as described above, but is silent regarding the coating system comprising at least one of a capillary subsystem and a sonic levitation subsystem to coat the optical fiber once pulled from the preform.  In analogous art of optical fiber coating, Vazirani ‘837 suggests a coating system comprising a capillary subsystem to coat optical fiber once pulled from a preform (column 1, lines 42-58; Figure) as a known subsystem for coating optical fibers with UV curable coatings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Glover ‘767 by making the coating system comprise at least one of a capillary subsystem and a sonic levitation subsystem to coat the optical fiber once pulled from the preform, as suggested by Vazirani ‘837, as a substitution of subsystems for coating an optical fiber with a UV curable coating.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover ‘767 (US 2015/0266767 A1) and Mizobe ‘146 (US 5,665,146) in view of Larrondo ’81 (Larrondo et al. Electrostatic Fiber Spinning from Polymer Melts. I. Experimental Observations on Fiber Formation and Properties. Journal of Polymer Science: Polymer Physics Edition, Vol. 19, 909-920 (1981).).
Regarding claim 17, Glover ‘767 is silent regarding the grabbing mechanism comprising an electrostatic charger to induce an electrostatic charge at a tip of the pulled fiber.  In analogous art of drawing fibers, Larrondo ’81 suggests utilizing a grabbing mechanism comprising an electrostatic charger to induce an electrostatic charge at a tip of a pulled fiber as a controlled way to initiate fiber formation and advancement (Abstract; p. 911).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Glover ‘767 with an electrostatic charger to induce an electrostatic charge at a tip of the pulled fiber as a substitution of controlled mechanisms to initiate fiber formation and advancement, as suggested by Larrondo ’81.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover ‘767 (US 2015/0266767 A1) and Mizobe ‘146 (US 5,665,146) in view of Churbanov ’10 (Churbanov et al. Molten Glass Flow Stability during Fiber Drawing through a Nozzle. Inorganic Materials, 2010, Vol. 46, No. 3, pp. 304-309.).
Regarding claim 18, Glover ‘767 teaches a lead wire to pull the fiber from the preform, but is silent regarding forceps.  In analogous art of pulling optical fibers, Churbanov ’10 suggests utilizing forceps to pull an optical fiber as a known structure to direct a pulled optical fiber to a collecting spool (Introduction, left column, p. 304).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Glover ‘767 by including forceps to pull the fiber from the preform as a substitution of structures to direct a pulled optical fiber to a collecting spool, as suggested by Churbanov ‘10.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover ‘767 (US 2015/0266767 A1) and Mizobe ‘146 (US 5,665,146) in view of Otosaka ‘393 (US 2018/0251383 A1).

Regarding claim 20, Glover ‘767 further teaches the gas is an inert gas (¶ [0108]), but is silent regarding nitrogen.  In analogous art of pulling optical fibers, Otosaka ‘393 suggests that inert gases included argon and nitrogen are known for purging space around an optical fiber preform (¶ [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Glover ‘767 and Mizobe ‘146 by utilizing nitrogen as the gas, as suggested by Otosaka ‘393, as a simple substitution of known inert gases for purging space around an optical fiber preform.  Glover ‘767 and Mizobe ‘146 suggests the at least one of the molecular sieve and the filter membrane as described above.  In such a combination, the at least one of the molecular sieve and the filter membrane would be capable of filtering nitrogen in the same manner it filters other gases present in the chamber.

Response to Arguments
Applicant's arguments filed 07-07-2021 have been fully considered but they are not persuasive. Arguments are summarized as follows:	
Seeing that Glover already includes an inert gas to remove water, there is no suggestion to modify Glover with at least one of a molecular sieve and a filter membrane to remove water moisture except through impermissible hindsight.
Response:  The suggestions of Mizobe ‘146 provide a degree of control over the removal of water moisture that is not suggested by Glover ‘767.  Mizobe ‘146 includes sensors for moisture levels that can ensure desired moisture levels are being achieved and maintained, which would benefit the method of Glover ‘767 which desires low water concentrations in the operating environment.
Modification of Glover with the dehumidifier of Mizobe cannot be within the vacuum chamber as such modification destroys the intended operation of Glover’s vacuum chamber.
Response:  Glover ‘767 teaches that the vacuum chamber can be purged by vacuum or by inert gas.  Mizobe ‘146 suggests suctioning air out of the chamber, which function could operate with a vacuum chamber as suggested by Glover ‘767.  The “breathing” suggested by Mizobe ‘146 could operate in a reduced pressure environment on both sides of the films.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741